FILED
                             NOT FOR PUBLICATION                            JUN 26 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LOURDES FELIX-GARCIA, a.k.a.                     No. 13-70607
Lourdes Felix,
                                                 Agency No. A099-828-756
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Lourdes Felix-Garcia, a native and citizen of Mexico, petitions for review of

an order of the Board of Immigration Appeals (“BIA”) denying her motion to

reopen removal proceedings. We dismiss the petition for review.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the BIA’s order because Felix-Garcia filed

her petition for review beyond the mandatory 30-day filing deadline. See 8 U.S.C.

§ 1252(b)(1) (“The petition for review must be filed not later than 30 days after the

date of the final order of removal.”); see also Anderson v. Holder, 673 F.3d 1089,

1094 (9th Cir. 2012) (“The thirty-day time limit for filing a petition for review,

under 8 U.S.C. § 1252(b)(1), ‘is mandatory and jurisdictional, and cannot be

tolled.’” (citation omitted)). Felix-Garcia’s opening brief contains no assertion of

official misleading or regulatory noncompliance that could trigger an exception to

the filing deadline. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010)

(“[W]e generally will not take up arguments not raised in an alien’s opening brief

before this court.”); cf. Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003)

(discussing exceptions to the filing deadline).

      PETITION FOR REVIEW DISMISSED.




                                           2                                    13-70607